Case: 12-11048         Date Filed: 08/08/2012   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11048
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 9:08-cr-80103-DTKH-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff-Appellee,

                                                 versus

TERRY JOHNSON,

lllllllllllllllllllllllllllllllllllllll                                lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 8, 2012)

Before TJOFLAT, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-11048     Date Filed: 08/08/2012   Page: 2 of 3

      Terry Johnson appeals the district court’s denial of his pro se motion to

reduce his total sentence, pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 750

to the Sentencing Guidelines. Sentenced as a career offender, Johnson does not

dispute that, under United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), he

would be ineligible for § 3582 relief, see id. at 1327–28. Nonetheless, he insists

that he is entitled to a sentence reduction under § 3582 because the Supreme

Court’s intervening decision in Freeman v. United States, __ U.S. __, 131 S. Ct.

2685 (2011), effectively “undermined” Moore.

      However, in United States v. Lawson, No. 11-15912, slip. op. 1 (11th Cir.

July 13, 2012), we rejected precisely the argument that Johnson advances here. In

that case, we concluded that Freeman did not address defendants like Johnson,

“who were assigned a base offense level under one guideline section, but who

were ultimately assigned a total offense level and guideline range under § 4B1.1

[the career-offender enhancement].” Id. at 6. Consequently, “Freeman is not

‘clearly on point’ to the issue that arose in Moore,” id. at 7, thereby leaving Moore

undisturbed as “binding precedent,” id. at 6.

      Lawson thus forecloses Johnson’s argument. And since the rule set forth in

Moore still applies, we conclude that Amendment 750—which altered only

Johnson’s base offense level—does not affect the sentence that Johnson received

                                          2
              Case: 12-11048    Date Filed: 08/08/2012    Page: 3 of 3

pursuant to the career-offender guidelines. See id. at 3–7.

      The district court’s denial of Johnson’s motion for a reduction in his total

sentence is therefore AFFIRMED.




                                         3